Citation Nr: 0000742	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  This appeal was previously before 
the Board in March 1999.


FINDING OF FACT

Symptomatology attributable to the veteran's PTSD currently 
results in no more than considerable social and industrial 
impairment, and no more than occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§  4.1-4.14, 4.132, Diagnostic Code 9411 (1996), 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  In this 
regard, the Board notes that the file contains numerous VA 
psychiatric examinations dated from September 1992 to March 
1998, VA outpatient treatment records, a letter from the 
veteran's sister, and statements and hearing testimony from 
the veteran.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records show no psychiatric disorder.  The 
veteran was first diagnosed with PTSD in September 1992.  The 
veteran was granted service connection for PTSD in June 1993 
and was assigned a 10 percent evaluation.  In a June 1997 
rating decision, the RO increased the disability rating for 
the veteran's PTSD from 10 percent to 30 percent disabling.

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of diagnostic code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, the 
criteria for a disability rating of 70 percent were severe 
impairment of the ability to establish and maintain effective 
or favorable relationships with people; and psychoneurotic 
symptoms which are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  The criteria for a rating of 50 percent were 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  The criteria 
for a rating of 30 percent were the definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

New regulations rating PTSD became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  The Board observes that during the course of the 
appeal, the RO has duly considered the veteran's claim under 
both the old and the new rating criteria.  The Board's 
appellate review will do likewise.

After reviewing the record, it is clear that the veteran has 
significant social and industrial impairment due to his 
service-connected PTSD.  The March 1998 VA physician stated 
that the veteran has had "markedly diminished significant 
activities" in his life.  The Board finds the March 1998 VA 
examiner's comments to be especially persuasive, in that he 
also conducted the veteran's April 1997 and April 1996 VA 
mental disorders examinations and has therefore had the 
perspective necessary to make such a statement.  The March 
1998 VA examiner also commented on the fact that the veteran 
has "tended to isolate a great deal."  The veteran has had 
difficulty in relationships, including having been divorced 
three times.  The veteran has an estranged relationship with 
his sister and does not have significant contact with many of 
his 10 children.  Viewing the veteran's psychiatric 
disability picture due solely to his PTSD under the criteria 
in effect prior to November 7, 1996, the Board believes that 
a finding of considerable impairment is warranted.

Moreover, under the new diagnostic criteria, the evidence 
shows that a number of symptoms for a 50 percent rating have 
been demonstrated.  For example, VA examinations have shown 
that the veteran has a blunted affect, slow speech, poor 
insight and judgment, and disturbances of mood and 
motivation.  The Board views the record as a whole as leading 
to the conclusion that the veteran's disability picture 
attributable to his PTSD more nearly approximates the 
criteria for a 50 percent rating, and entitlement to such a 
rating is therefore warranted.  38 C.F.R. § 4.7.

However, the preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 70 
percent is met under either the old or new rating criteria.  
The evidence does not show that the veteran's PTSD, alone, is 
productive of such symptoms so as to result in severe social 
and industrial impairment.  In this regard, the Board 
observes that the March VA examiner noted that the veteran's 
PTSD, alone, would not preclude the veteran from all types of 
gainful employment.  It is also pertinent to point out that 
the veteran's lowest Global Assessment of Functioning (GAF) 
score of record is 55 (March 1998 VA examination), reflective 
of moderate difficult in social and occupational functioning.  
The veteran has been diagnosed with several physical 
ailments, including coronary artery disease and chronic 
obstructive pulmonary disease, indicating that the veteran's 
employment difficulties are also attributable in large part 
to factors unrelated to his PTSD.  Further, although the 
veteran is tending toward increasing social isolation, the 
veteran testified at this March 1996 RO hearing that three of 
his children lived with him at home.  He also indicated that 
he would meet with friends twice a week.  Accordingly, the 
record does not reflect that the veteran suffers from severe 
social isolation or occupational impairment as a result of 
his PTSD.

The Board also finds that, under the new regulations, the 
veteran's PTSD is not characterized by symptomatology that 
includes such severe manifestations as obsessional rituals, 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting his ability to act 
independently or appropriately, or the inability to establish 
and maintain effective relationships.  The veteran speaks 
coherently and there have been no findings indicative of a 
formal thought or cognitive disorder.  There is no evidence 
of auditory or visual hallucinations.  Personal appearance 
and hygiene have not been neglected.  Again, the Board finds 
it pertinent to note that the veteran's most recent GAF score 
was 55.  In other words, the preponderance of the evidence is 
against a finding that a rating in excess of 50 percent is 
warranted under the new rating criteria.

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the negative evidence with the positive evidence 
to otherwise warrant a more favorable determination in this 
matter.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's PTSD, 
alone, has resulted in frequent hospitalizations or caused a 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 50 percent for PTSD is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

